      Case 1:18-cv-02318-LGS-BCM Document 229 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JOINT STOCK COMPANY CHANNEL
 ONE RUSSIA WORLDWIDE, et al.,                                                     7/23/20
                          Plaintiffs,
                                                      18-CV-2318 (LGS) (BCM)
         -against-
                                                      ORDER
 RUSSIAN TV COMPANY INC., et al.,
                          Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed defendants' letter-motion dated July 22, 2020,

seeking an order compelling Ms. Panfilova's attendance at her deposition "on the earliest

practicable date." (Dkt. No. 228.) Plaintiff's responding letter is due by July 27, 2020. On July 8,

2020, this Court extended the deadline to complete Ms. Panfilova's deposition – for the second

time – to July 31, 2020, and advised the parties that no further extensions would be granted. (Dkt.

No. 227.) If plaintiff contends that Ms. Panfilova is unable to testify within that deadline for

medical reasons, plaintiff shall submit properly authenticated medical records (accompanied by a

certified translation if not in English) evidencing the relevant medical condition(s), the reasons

they prohibit the witness from sitting for a (remote) deposition this month, and the prognosis for

her ability to testify in the future.


Dated: New York, New York                     SO ORDERED.
       July 23, 2020

                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
